Citation Nr: 0429522	
Decision Date: 11/01/04    Archive Date: 11/10/04

DOCKET NO.  03-35 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel




INTRODUCTION

The veteran had active duty service from March 1942 to 
January 1946 and was a prisoner of war in Germany from 
December 1943 to April or May 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision by the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appellant's motion for advancement on 
the docket was granted by the Board in October 2004.  


FINDINGS OF FACT

1.  The veteran died in May 2002; his death certificate lists 
the immediate cause of death as sepsis and due to left lower 
lobe pneumonia.  

2.  At the time of his death, the veteran was service-
connected at 40 percent for pleural cavity injury, left, due 
to gunshot would penetrating left chest, moderately severe.  
He was also service-connected at 30 percent for muscle 
injury, Group II, severe, due to gunshot wound, left chest 
(residuals from a gunshot wound).  

3.  The medical evidence is in equipoise that there is a 
relationship between the cause of the veteran's death and his 
service-connected residuals from a gunshot wound.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did cause 
or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Assist

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100 et. seq. (West 2002).  Given the favorable outcome set 
forth below, no conceivable prejudice to the appellant could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993). Thus, the additional delay in the 
adjudication of this issue, which would result from a remand 
solely to allow the RO to apply the VCAA, would not be 
justified.  In other words, the appellant will not be 
prejudiced by the Board proceeding to a decision in this 
matter since the outcome represents a full grant of the 
benefits.

II. Service Connection Cause of Death

The issue on appeal is entitlement to service connection for 
the cause of death. 
The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must establish that the service-connected disability was 
either the principal or a contributory cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).

The regulations provide that service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributing cause of 
death from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of the disease primarily causing 
death.  38 C.F.R. § 3.312(c)(3) (2004).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  A service-connected 
disability is not generally held to have accelerated death 
unless such disability affects a vital organ and was of 
itself of a progressive or debilitating nature.  38 C.F.R. § 
3.312(c)(4) (2004).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Initially, the Board notes that service medical records show 
that the veteran was shot down over Germany in December 1943 
and received a bullet wound in his left chest.  The missile 
was removed from his chest shortly after injury, but an 
infection developed a few days later.  The veteran was 
service-connected for residuals from the gunshot wound of the 
left chest in a May 1948 rating decision.  VA examination 
report dated in May 1951 indicated that the veteran was 
diagnosed as having gun shot wound, left chest posteriorly 
followed by surgical removal of bullet immediately after 
injury, and complicated later on by drainage and adhesions 
with the following residuals: (1) retracted, large, adherent, 
traumatic cicatrix; (2) sensitiveness o touch around central 
part of cicatrix; (3) muscle atrophy, and muscle loss, in 
cicatrix area, due to gun shot wound and operative surgery 
and (4) fracture of 8th and 9th ribs posteriorly.  The record 
contains no medical evidence following the May 1951 VA 
examination report until 2001.

VA medical records and certificate of death shows that the 
veteran died in May 2002.  His death certificate reflects 
that the immediate cause of death as sepsis and other cause 
of death due to left lower lobe pneumonia.  At the time of 
his death, the veteran was service-connected at 40 percent 
for pleural cavity injury, left, due to gunshot would 
penetrating left chest, moderately severe.  He was also 
service-connected at 30 percent for muscle injury, Group II, 
severe, due to gunshot wound, left chest.  Theses are the 
only two service-connected disorders noted at the time of the 
veteran's death and appellant has not asserted any other 
disorders related to service.  

It is noted that the veteran was a POW in Germany, however, 
the immediate cause or contributing causes of death are not 
presumptive service-connected diseases for former POW's under 
either the old or revised regulations.  38 C.F.R. § 3.307, 
3.309, (October 7, 2004).  Thus, the question before the 
Board is whether the residuals from the veteran's gunshot 
wound in service caused or contributed to the veteran's 
death, or more specifically, whether it caused or contributed 
to the pneumonia which caused the veteran's death.  As the 
residuals from a gunshot wound affected the left lung, the 
Board reviews this case under careful consideration as a 
contributing cause of death from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
the disease primarily causing death.  38 C.F.R. § 3.312(c)(3) 
(2004).
   
The medical evidence of record further shows two conflicting 
opinions regarding whether the veteran's death was related to 
his service-connected residuals from a gunshot wound to the 
left chest.  A VA treating physician prepared two statements, 
dated in July 2002 and then again in April 2003, stating that 
the veteran was a patient of his and that he was treating the 
veteran for chronic lymphocytic leukemia since 1998.  The 
examiner essentially stated that it was most likely that the 
veteran's gunshot wounds resulted in his left lung being more 
susceptible to infection later in life.  

In contrast, a VA examination report dated in December 2002 
indicated that the veteran's chronic lymphocytic lymphoma was 
more of a factor than the development of his pneumonia and 
any chest injury causing scarring at the left base.  The 
examiner further stated that he did not, however, disagree 
with the above VA physician's statement indicating that the 
injuries to his left lung may have caused more susceptibility 
to infections later.  He stated that pneumonia is the most 
common cause of death in the elderly related to infectious 
cause and that he did not believe that the veteran's chest 
injuries were sufficient to warrant a cause and effect to 
suggest that the pneumonia more likely than not would have 
developed as a result of those injuries.  

In comparing the two opinions, both medical opinions are 
competent, but neither is more persuasive than the other.  
The veteran's VA treating physician's opinion is competent as 
he was treating the veteran for approximately 4 years before 
his death and therefore, had full knowledge and experience 
with the veteran's condition.  While the examiner does say 
that the veteran's left lung left him more susceptible to 
infections, he did not explicitly say that the residuals of 
the gun shot wound left the veteran susceptible to pneumonia.  
Nevertheless, the Board finds that in context of the 
examiner's statement, it appears that he implied that the 
veteran's residuals from his gun shot wounds left him 
susceptible to pneumonia.  However, the VA treating 
physician's opinion was lacking in supporting data or 
information to be more persuasive than the December 2002 VA 
examiner's opinion.

As the RO correctly pointed out in the statement of the case, 
the December 2002 VA examiner's opinion's were supported by a 
review of the record and explanation or rationale for his 
opinions.  However, the December 2002 VA examiner seemed to 
focus his analysis on a hierarchy of causes for the 
pneumonia, including age, chronic lymphocytic lymphoma, 
chemotherapeutic treatments for his leukemia.  The 
regulations do not limit the number of contributing causes to 
the veteran's death, but only that the service-connected 
disorders be shown to have "contributed substantially or 
materially; that that it combined to cause death; that it 
aided or lent assistance to the production of death."  
38 C.F.R. § 3.312(c) (2004).  

Whether there were other contributing causes to the veteran's 
pneumonia and eventual death is not at issue. What is 
pertinent is whether the veteran's residuals from a gunshot 
wound met the above requirements.  Here, the examiner applied 
an incorrect standard for VA purposes in making his opinion.  
The examiner found that it was not more likely than not that 
the veteran's residuals from a gunshot wound caused him to 
have pneumonia.  For the appellant to be successful in her 
claim, the evidence need not show that it was more likely 
than not that the veteran's residuals from gunshot wound 
caused his pneumonia, which caused his death.  The appellant 
only needs to show that it is at least as likely as not that 
the residuals from the gun shot wound caused his pneumonia, 
which caused his death.  38 U.S.C.A. § 5107 (West 2002).  
Furthermore, the VA examiner did concede that VA treating 
physician's statement that the injuries to the veteran's left 
lung may have caused more susceptibility to infections later.  
Based upon the above findings, the Board concludes the 
opinions expressed by the December 2002 VA examiner to be no 
more persuasive than the treating physician's opinion.  

As the Board finds the contrasting medical opinions to be 
competent, but neither more persuasive than the other, the 
evidence seems in equipoise.  Therefore, under careful 
consideration of the fact that the veteran's service-
connected disorder affected a vital organ, the Board finds 
that the benefit of the doubt is resolved in favor of the 
appellant that the veteran's service-connected residuals from 
a gunshot wound caused or contributed to the veteran's death.  
See Masors, supra; Wilson, supra; Gilbert, supra;  See also 
38 C.F.R. § 3.312(c)(3) 2004).  Accordingly, service 
connection for cause of death is warranted.  


ORDER

Service connection for cause of death is warranted.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



